SCOTT, J., pro tem.
Plaintiff appeals from order granting motion for nonsuit. Defendant Harry G. Willis was driving his automobile on Pasadena Avenue near the intersection of Avenue 35, at 4:15 P. M. on a midsummer day. For several blocks he had been trailing a South Pasadena bound street car, in heavy traffic, and was even with it when nearing and passing the intersection named. Both street car and automobile were going north. Standing on the west curb, plaintiff saw the approaching street car and hurriedly crossed the street, going in a diagonal direction, to the southeast and in front of the street car, which was slowing up. As she passed to the east, of the most easterly rail, clear of the path of the street car, she came in contact with respondent’s automobile. The latter had been continuing north by the side of the street car at a speed *74from 20 to 25 miles per hour. As plaintiff came into view in front of the street car respondent saw her, about 15 feet away, and at once applied his brakes. His left front fender came in contact with plaintiff, whereupon respondent swerved to the right and parked at the curb. The street car in the meantime had come to a full stop, at a point where there was no intersection nor a regular loading zone.
A reading of the reporter’s transcript in this case, by way of supplementing the portions quoted in the briefs, does not disclose any evidence of negligence on the part of respondent.
Judgment affirmed.
Stephens, P. J., and Grail, J., concurred.